—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered November 20, 1997, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
*170While we agree with defendant that his challenge to the voluntariness of his plea survives his waiver of the right to appeal (People v Seaberg, 74 NY2d 1, 10), we find that the record establishes that his plea was voluntary. Nothing in the allocution casts doubt on defendant’s guilt. The court’s comments on possible sentences in the event of a conviction after trial, however inappropriate, did not rise to the level of being coercive (see, People v Cornelio, 227 AD2d 248, lv denied 88 NY2d 982). Concur — Sullivan, J. P., Nardelli, Mazzarelli, Rubin and Andrias, JJ.